Citation Nr: 0003400	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, claimed as secondary to the veteran's service-
connected bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served in the military from August 1969 to 
October 1970.  

In June 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claim for hypertension and a heart condition, 
secondary to the veteran's service-connected asthma.  The 
veteran timely appealed this issue to the Board of Veterans' 
Appeals (Board).  The veteran testified before a hearing 
officer at the RO ( RO hearing) on October 19, 1993.  His 
appeal is now before the Board for resolution. 


REMAND

The veteran is service connected for asthma and he is 
currently assigned a 100 percent evaluation.  In support of 
his secondary service connection claim, the veteran submitted 
a September 1993 medical statement from a private physician 
that attributed his hypertension and his heart trouble to his 
service-connected asthma condition.  

In April 1998, the veteran underwent a VA examination to 
address the question of whether it was as likely as not that 
his asthma caused his heart disease and hypertension.  The 
examiner noted that she had reviewed the veteran's claims 
file.  The examiner diagnosed the veteran with hypertension, 
in addition to controlled diabetes and asthma.  The examiner 
concluded her examination report with the following comment 
on etiology:  "Asthma does not cause hypertension or heart 
disease." 

As the veteran's claims folder contains contradictory medical 
evidence addressing the etiology of the veteran's 
hypertension and heart disease, an additional examination 
must be conducted before the Board is able to address the 
issue on appeal.  While the Board notes that the VA 
examination is more thorough than the medical statement 
submitted by the veteran, neither report gives any support or 
rationale for the opinion given.  

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for an cardiovascular examination to 
obtain a medical opinion concerning the 
nature and etiology of his hypertension 
and heart disease.  

The entire claims folder, containing all 
evidence pertinent to her appeal, and a 
complete copy of this REMAND, must be 
provided to, and be reviewed by, the 
examiner.

After examining the veteran (to include 
all appropriate tests and studies) and a 
comprehensive review of his claims file, 
the examiner should offer a written 
opinion as to whether the veteran's 
currently diagnosed hypertension and 
heart disease are the result of his 
service-connected bronchial asthma.  The 
examiner must provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record, in a typewritten report.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for hypertension 
and a heart condition, claimed as 
secondary to her service-connected 
bronchial asthma.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	(CONTINUED ON NEXT PAGE)




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



